Citation Nr: 0811865	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1966 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Pittsburgh, 
Pennsylvania.  Although the RO has determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for PTSD, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In May 2005, the veteran testified at a hearing before a 
Decision Review Officer.  He also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in February 2006.  Transcripts of these hearings are 
associated with the claims folders.

In addition to the issues listed above, the veteran also 
appealed the issues of entitlement to compensation under 38 
U.S.C. § 1151, entitlement to service connection for 
hypertension and diabetic retinopathy, entitlement to an 
increased evaluation for a heart condition, and entitlement 
to an increased evaluation for peripheral neuropathy of the 
left lower extremity.  During the February 2006 
videoconference hearing, the veteran withdrew his appeal with 
respect to the above noted issues.  38 C.F.R. § 20.204(c) 
(2007).

The issues of entitlement to service connection for 
peripheral neuropathy of the right and left upper 
extremities, claimed as secondary to service-connected 
diabetes mellitus, are addressed in the remand that follows 
the order section of this decision. 


FINDINGS OF FACT

1.  In a October 2001 unappealed rating decision, service 
connection was denied for PTSD.

2.  The evidence associated with the claims file subsequent 
to the October 2001 rating decision, includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim; is not cumulative or redundant of evidence already 
of record; and is sufficient to raise a reasonable 
possibility of substantiating the claim.

3.  The veteran does not have PTSD related to a verified 
stressor.

4.  The veteran's peripheral neuropathy of the right lower 
extremity is etiologically related to his service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Peripheral neuropathy of the right lower extremity is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for PTSD and to establish his entitlement to 
service connection for peripheral neuropathy of the right 
lower extremity.  Therefore, no further development is 
required before the Board decides these matters.  Although 
the record reflects that the RO has not provided VCAA notice 
with respect to the initial-disability-rating and effective-
date elements of the claim for service connection for 
peripheral neuropathy of the right lower extremity, those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.

With respect to the reopened claim for service connection for 
PTSD, the originating agency provided the veteran with 
adequate VCAA notice in a letter mailed in October 2002, 
prior to its initial adjudication of the claim.  Although he 
was not specifically informed in this letter that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent and 
requested to submit such evidence or to provide the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Although 
the veteran has not been provided notice with respect to the 
disability-rating or effective-date element of this claim, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for PTSD.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claim is 
no more than harmless error.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA and private medical records have been obtained.  
Social Security Administration records have also been 
associated with the claims folders.  Neither the veteran nor 
his representative has identified any outstanding, existing 
evidence  that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
The Board has considered the representative's request that 
this case be remanded for the purpose of affording the 
veteran another VA examination but has determined that the 
April 2004 VA examination report is adequate for adjudication 
purposes and that there is no reasonable possibility that 
another VA examination would result in evidence to 
substantiate the claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran was denied entitlement to service connection for 
PTSD in an unappealed rating decision of October 2001 because 
of the absence of any medical evidence showing that he had 
been diagnosed with this disorder based on a verifiable 
stressor in service.  The subsequently received evidence 
includes VA examination reports reflecting a diagnoses of 
PTSD, as well as verification of one of the veteran's 
stressors.  This evidence is clearly new and material so 
reopening of the claim is in order.

Service Connection for
PTSD and Peripheral Neuropathy of the Right Lower Extremity

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a) (2007).   Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

PTSD

The veteran contends that service connection for PTSD is 
warranted because while serving in Vietnam he was required to 
transport body bags to graves registration on numerous 
occasions; he witnessed piles of dead bodies; he participated 
in the TET Offensive; he was shot at while driving in 
convoys; and he witnessed two friends die, but could only 
recall the name of one of the two friends (L. H. O.).

The record reflects that the veteran served in Vietnam from 
March 1967 to March 1968.  His principal duty during that 
time was an engineer equipment repairman.  His personnel 
records reflect that he participated in the Vietnam Counter 
Offensive Phase II.  

The record accordingly shows that the veteran served in a 
combat zone (Vietnam) for nearly one year.  However, the 
Board emphasizes that service in a combat zone, without more, 
is not sufficient to establish that a veteran engaged in 
combat with the enemy.  See e.g., Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

In this case, neither the service personnel records nor his 
medical records provide any objective evidence the veteran 
personally participated in combat or received a combat-
related wound or traumatic injury of any kind while he was in 
the Republic of Vietnam.

In addition to the absence of any official indices of combat 
(Purple Heart Medal, Combat Infantry Badge, etc.), there is 
an absence of any unofficial indices of combat, such as lay 
statements ("buddy statements").  In other words, combat has 
not been established by objective, competent, and factual 
evidence of record.  See VAOPGCPREC 12-99 at p. 4.

In view of the fact that the veteran did not serve in a 
position in which combat with the enemy would be expected, 
the fact that he received no award indicative of his 
participation in combat, the veteran's failure to identify 
any verifiable combat stressors, and the absence of any 
corroborating evidence of his participation in combat, the 
Board has concluded that the veteran did not participate in 
combat with the enemy.

In addition, he has only provided sufficient details to 
verify one non combat stressor.  Specifically, he alleges 
that he witnessed the death of L. H. O. in a motor vehicle 
accident.  In 2003, the RO verified that L. H. O. was a 
casualty on December 25, 1967.  The date, place of death, and 
circumstances of death correspond with the information the 
veteran had provided from the outset of his claim.

Therefore, the remaining question is whether the veteran 
meets the DSM-IV criteria for a diagnosis of post-traumatic 
stress disorder related to a verified stressor, namely the 
death of L. H. O.  Throughout the years the veteran has 
received diagnoses of PTSD.  For instance, VA outpatient 
treatment records dated from 1998 to 2006 reflect various 
diagnoses of PTSD.  A March 2000 statement from a psychology 
intern at the VAMC indicates that she had met with the 
veteran for a brief PTSD screening and his symptoms met the 
full criteria for a diagnosis of PTSD related to Vietnam 
combat experiences.  

The veteran was afforded an initial VA PTSD examination in 
October 2002.  The veteran reiterated his stressors to the 
examiner.  The pertinent Axis I diagnosis was PTSD, chronic, 
moderate, pending verification of stressors.  The examiner 
noted that the veteran met the DSM-IV diagnostic criteria for 
the diagnosis of PTSD both in terms of identified stressors 
and symptoms.  

In January 2004 the veteran underwent a clinical psychology 
assessment for purposes of determining Social Security 
Disability.  The veteran provided a general description of 
his stressors.  The pertinent Axis I diagnosis was PTSD, 
severe and chronic.

Since the veteran's stressor was not verified until 2003, he 
was again afforded a VA PTSD examination in April 2004 to 
determine whether he indeed met the DSM-IV criteria for a 
diagnosis of post-traumatic stress disorder related to a 
verified stressor.  Once again, the veteran clearly outlined 
his stressors for the examiner with emphasis placed on the 
veteran witnessing his friend L. H. O. die.  Upon conclusion 
of a thorough interview and examination, the examiner 
determined that the veteran did not meet criterion A for a 
diagnosis of PTSD according to DSM-IV.  The examiner 
explained that the veteran's initial reaction to the alleged 
stressor of witnessing his friend die, was to return to the 
bar he had previously been at and continue to drink.  This 
action belied any contention of a required response of 
intense fear or horror.  Additionally, the examiner noted 
that the veteran did not meet criterion B or C for a 
diagnosis of PTSD according to DSM-IV.  The veteran denied 
having any dreams pertaining to his friend's death and he 
only thought of the incident once every three to four months.  
He denied avoiding any stimuli associated with the event.  In 
regards to general stimuli, he denied a loss of interest or 
participation in activities; he denied any difficulty falling 
asleep; he experienced minor irritability when a car pulled 
out in front of him or when someone owed him money; he denied 
pervasive enhanced startle but did not like when people 
touched him; and he reported checking the locks and doors on 
his windows at night.  

The examiner noted that since the stressor was non-combat 
related, non-assaultive, and non-intrusive, there was no 
logical connection between the veteran's symptoms and his 
verified stressor.  The pertinent Axis I diagnosis was major 
depressive disorder, recurrent, mild to moderate, and not 
related to military service.  

The Board finds that the opinion of the April 2004 examiner 
is the most probative opinion of record with respect to the 
question of whether the veteran currently has PTSD that is 
attributable to a service stressor.  The examiner stated that 
he thoroughly reviewed the veteran's claims files, including 
the October 2002 VA initial PTSD examination report, he 
interviewed the veteran for one hour and administered 
psychometric tests at the time of the interview, including 
evaluating the veteran under the DSM-IV criteria.  The March 
2000 statement from the VA psychology intern, and the October 
2002 and January 2004 positive screens for PTSD, provided no 
rational as to how the veteran met the DSM-IV criteria.  On 
the other hand, the April 2004 examiner specified each 
criteria related to an evaluation under DSM-IV and thoroughly 
explained why the veteran did not meet all of the criteria.  
For these reasons the Board finds the April 2004 examiner's 
opinion to be persuasive on this matter, and the Board adopts 
the examiner's ultimate conclusion.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.

Peripheral Neuropathy of the Right Lower Extremity

Service medical records contain no evidence of neuropathy of 
the right lower extremity and the report of the examination 
for discharge in May 1969 shows that the veteran's lower 
extremities were found to be normal upon clinical 
examination.  

Post-service medical records show that the veteran's was 
afforded a VA examination in November 2002.  The veteran 
reported a sensation of pins and needles in his legs and 
numbness in his toes.  A filament test and vibratory test 
indicated a loss of sensation from the knee down.  The 
diagnosis was peripheral neuropathy due to diabetes mellitus.  
The veteran underwent EMG testing in December 2002 which 
revealed a motor study of the right peroneal nerve was within 
normal limits.

A VA podiatry note, dated in July 2005, shows the veteran had 
lost sensation in both of his lower extremities.  The 
diagnosis was type 2 diabetes with neuropathy.

The veteran was again afforded a VA examination in August 
2005.  The veteran continued to complain of burning, 
numbness, and tingling in his right lower extremity which 
lasted up to an hour.  Examination showed decreased sensation 
to monofilament testing of both feet.  The diagnosis was 
peripheral neuropathy.  The examiner opined that the 
veteran's symptomatology had increased since his last 
examination in 2002 and it was at least as likely as not that 
his peripheral neuropathy was secondary to diabetes.   

As set forth above, the veteran has repeatedly been found to 
have peripheral neuropathy of the right lower extremity due 
to his service-connected diabetes mellitus.  Accordingly, the 
Board concludes that service connection is warranted for this 
disability.


ORDER

Reopening of the claim of entitlement to service connection 
for PTSD is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for neuropathy of the right 
lower extremity as secondary to service-connected diabetes 
mellitus is granted.  


REMAND

The medical evidence of records contains diagnoses or 
reference to symptomatology with respect to the claimed 
peripheral neuropathy of the upper extremities.  However, 
there is no medical nexus evidence of record that would 
relate these claimed disorders to the veteran's service-
connected diabetes.  Therefore, in order to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to these claims, the Board has determined that a 
physician with appropriate expertise should examine the 
veteran and review the claims folders to determine whether 
the disabilities at issue are related to his service-
connected diabetes mellitus.

In addition, while this case is in remand status, the veteran 
should be provided appropriate notice with respect to the 
disability-rating and effective-date elements of his claims.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
manifested neuropathy of the upper 
extremities.  The claims folders must be 
made available to and reviewed by the 
examiner.

The presence of peripheral neuropathy in 
each upper extremity should be confirmed 
or ruled out.  With respect to any 
peripheral neuropathy in the upper 
extremities found to be present, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service, or was caused or 
chronically worsened by his service-
connected diabetes.  The rationale for 
all opinions expressed must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


